Citation Nr: 0303458	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for synovitis of the 
left knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for bursitis of the 
right knee, currently evaluated as 10 percent disabling. 

(The claim of entitlement to an increased evaluation for 
bursitis of the right knee will be the subject of a later 
post-development decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the disability 
evaluations for the veteran's service connected knees from 
noncompensable ratings to separate 10 percent ratings.

The Board is undertaking additional development on the issue 
of increased evaluation for bursitis of the right knee 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  Thereafter, the Board will provide notice of that 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response, the Board will prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's left knee disability is manifested by 
essentially normal limitation of motion and pain on use, 
without clinical demonstration of subluxation or instability.




CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
synovitis of the left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5020, 5260-5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that this law was considered by the RO as 
reflected by the September 2000 letter to the veteran.  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  Moreover, the 
veteran's representative referenced the VCAA in its informal 
hearing presentation.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertain to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard, supra. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Diagnostic Code 5020 applies to synovitis and provides that 
such is evaluated based on limitation of motion of the 
affected part, like degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5020.  Where the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

When there is limitation of motion demonstrated for the knee, 
such as is produced by the service connected disabilities 
here, evaluation is pursuant to Diagnostic Codes 5260 or 
5261.  Where there is limitation of leg flexion to 15 
degrees, a 30 percent evaluation would be warranted.  Where 
the limitation is to 30 degrees, a 20 percent evaluation is 
warranted.  A 10 percent evaluation is warranted where leg 
flexion is limited to 45 degrees.  Where limitation is at 60 
degrees or more a noncompensable evaluation is applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran was afforded a VA examination in January 2000.  
The veteran was then 72 years of age and reported constant 
knee pain.  He ambulated with a cane , which provided minimal 
relief.  Pain was exacerbated with prolonged walking or 
attempted running.  He took medication that also gave minimal 
relief.  On physical examination, there was no swelling or 
effusion.  He had approximately 0-125 degrees of flexion on 
the left.  There was a significant patellofemoral crepitus as 
well as patellofemoral pain elicited with range of motion 
testing bilaterally.  Considering the bilateral knee 
pathology, the examiner commented that the veteran could be 
expected to have acute flare-ups, which could be associated 
with further loss of range of motion. excessive muscle 
fatigue and incoordination as well as functional impairment 
during flare-ups.  However, the course was characterized as 
highly variable and could not be calculated.  

Outpatient treatment records received from March 2000 to 
April 2002 were also considered.  Those received in March 
2000 reflect range of motion of the bilateral knees from 0 
degrees to 120 degrees; knees stable to stress bilaterally, 
minimally swelling.  November 2000 records note mild swelling 
and vague tenderness.  Range of motion was normal on the 
left.  

Here, the veteran's left knee disability does not even meet 
the criteria for a zero-percent evaluation under either 
Diagnostic Code 5260 or 5261, as the clinical findings showed 
essentially normal range of motion.  Nevertheless, since 
there was some painful limitation of motion and some swelling 
occasionally noted, a 10 percent evaluation was assigned for 
this functional impairment.  In the absence of limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees, an evaluation in excess of 10 percent for limitation 
of motion is not warranted.  The Board has further considered 
whether a higher evaluation may be warranted on the basis of 
functional loss due to pain.  However, the evidence of record 
demonstrated pain and the pain was not shown to have produced 
even a compensable limitation of motion for the left knee.

The Board has considered whether the veteran's associated 
left knee pain, including on use and flare-ups, is productive 
of additional functional loss, pursuant to sections 4.40 and 
4.45, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's credible complaints of knee 
pain, as well as his use of a cane and medicinal pain 
killers.  However, the Board finds that the veteran's 
complaints and symptoms are adequately contemplated by the 
assigned evaluation for the knee.  In this regard, the Board 
notes that the veteran's objectively demonstrated limitation 
of motion is noncompensable and that additional functional 
impairment of the knee due to pain or weakness comparable to 
ankylosis, leg flexion limited to 30 degrees or leg extension 
limited to 15 degrees, is not shown by the evidence of 
record.  Therefore the Board concludes that no more than the 
above evaluations under Diagnostic Codes 5260-5261 is 
warranted for the knee.  

The veteran advances the claim that the respective 
evaluations ignore his arthritis and or chondromalacia.  It 
bears emphasis, however, that bursitis, synovitis, 
chondromalacia and arthritis are all rated pursuant to the 
criteria for limitation of motion.  Consequently, the 
combination of chondromalacia and/or arthritis with bursitis 
or synovitis in either lower extremity would not entitle the 
veteran to higher compensation levels unless the pertinent 
criteria for a greater limitation of motion are demonstrated.  
In this case, limitation of motion of the service connected 
knees has been clinically documented and implicitly 
incorporates pathology of those additional conditions.   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1996).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The U.S. Court of 
Appeals for Veterans Claims (Court) has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  Thus additional 
compensation for the other claimed knee pathology is 
precluded since the claimed pathology would result in 
pyramiding.

The veteran has additionally claimed knee instability and 
claims that reports that he "denie[d] catching, locking or 
giving way of [his] bilateral knees", as reported in January 
2000, are inaccurate.  He claims the presence of such 
pathology.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As to the resolution of this matter, the Board considers the 
clinical findings as reported in January 2000 examination 
most probative.  In that examination, the examiner reported a 
negative Lachman and McMurray, negative anterior and 
posterior bilaterally.  Knees were stable to both varus and 
valgus stressing as well as to anterior and posterior drawer 
stressing.  More recent clinical records report instability 
by history.  However, the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Significantly, the more recent clinical records fail to find 
objectively verification of the claimed pathology.  Even on 
outpatient treatment records the knees are assessed as 
"stable, grossly".  Accordingly, the Board finds the 
preponderance of the evidence is against any higher 
evaluation on the basis of knee instability or otherwise.

Because the preponderance of the evidence is against the 
claim except as set forth above, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

There is no competent evidence of record which indicates that 
the veteran's knee disability has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Increased rating for synovitis of the left knee is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

